Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 10/31/22, 11/04/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 07/07/21.  These drawings are acceptable.
Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.         Claims 32, 41-48, rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because abstract idea, the claimed invention is directed to “event match logic; and sort decision logic” without significantly more. The claim(s) recite(s) “event match logic; and sort decision logic”. This judicial exception is not integrated into a practical application because it is not clear how the event match logic; and sort decision logic function in the cell sorter. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional element to explain how to proceed the function of the event match logic; and sort decision logic.
                Appropriate correction is required. 

Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.         Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.        Claim 32, 41-48, are rejected to because of the following informalities: the meanings of wording “event match logic”, and “sort decision logic” are not clear.  In the other words, there is no additional element to explain how to proceed the function of the event match logic; and sort decision logic.
             For the purpose of examination, the claims are broadly interpreted in view of the rejections indicated above as “any logic”.

              Claims 36, 37, are rejected to because of the following informalities: the meaning of wordings “target cell”, “non-target cell” is not clear.  The current specification contains no definition, and no explanation for these wordings.
             For the purpose of examination, the claims are broadly interpreted in view of the rejections indicated above as “any particle” or “any cell”.

              Claims 46-48, are rejected to because of the following informalities: the meaning of wordings “target mask”, “non-target mask” is not clear.  The current specification contains no definition, and no explanation for these wordings.

              Claims 32, 51-53, are rejected to because of the following informalities: the meaning of wordings “optimal”, “not optimal” is not clear.  The current specification contains no definition, and no explanation for these wordings.  
             For the purpose of examination, the claims are broadly interpreted in view of the rejections indicated, the wordings “optimal”, “not optimal” are ignored.

              Claim 33 is rejected to because of the following informalities: the meaning of wordings “droplet formation module” is not clear.  The current specification contains no definition, and no explanation for this wordings.
             For the purpose of examination, the claims are broadly interpreted in view of the rejections indicated above as “any module, or any unit”.

                Appropriate correction is required. 

CLAIM INTERPRETATION
7.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optimal droplet sort decision unit, droplet formation module” in claims 32, 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that nowhere in the current specification discloses the explanation for the above terms, and there is no corresponding structure described in the specification for the wordings “optimal droplet sort decision unit, droplet formation module” for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  

                Appropriate correction is required. 
Double Patenting
10.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.          Claims 32-47, 50, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of Johnson et al. (U.S. Patent No. 11,085,868) in view of Durack et al. (Pub. No. 2019/0040356).  Hereafter, “Johnson ‘868” and “Durack”.  
As to claim 32, Johnson ‘868 teaches: 
a flow cell configured to propagate a sample comprising particles in a flow stream, (claim 11, lines 2-3); 
a droplet sorting module for sorting droplets of the flow stream, (claim 11, lines 4-5), the module comprising: 
a plurality of droplet sort decision units, each droplet sort decision unit comprising, (claim 11, lines 6-7): 
event match logic, (claim 11, lines 8); and 
sort decision logic, (claim 11, lines 11); and 
a processor and a memory operably coupled to the processor wherein the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to determine an optimal droplet sort decision unit from the plurality of sort decision units for sorting each droplet of the flow stream, (claim 11, lines 14-19); 
one or more sample containers configured to collect sorted droplets from the flow stream, (claim 11, lines 20-21).

As to claim 33, Johnson ‘868 teaches in claim 12.
As to claim 34, Johnson ‘868 teaches in claim 13.
As to claim 35, Johnson ‘868 teaches in claim 14.
As to claim 36, Johnson ‘868 teaches in claim 2. 
As to claim 37, Johnson ‘868 teaches in claim 5. 
As to claims 38, 39, although Johnson ‘868 does not teach light source to irradiate the flow stream, and light source is a laser, Durack teaches, (figure 28, element 435).
As to claim 40, although Johnson ‘868 does not teach a sensor configured to detect light signals from the irradiated flow stream, Durack teaches, (figure 28, element 117).
As to claim 41, Johnson ‘868 teaches in claim 11, lines 8-10.
As to claim 42, Johnson ‘868 teaches in claim 5. 
As to claim 43, Johnson ‘868 teaches in claim 1, lines 11-13. 
As to claim 44, Johnson ‘868 teaches in claim 3. 
As to claim 45, Johnson ‘868 teaches in claim 4.
As to claim 46, Johnson ‘868 teaches in claim 5.
As to claim 47, Johnson ‘868 teaches in claim 6.
As to claim 50, Johnson ‘868 teaches in claim 6.

Claim Rejections - 35 USC § 102
12.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.          Claims 32-45, 53, are rejected under 35 U.S.C. 102(a2) as being unpatentable over Durack et al. (Pub. No. 2019/0040356). Hereafter “Durack”.
              Regarding Claims 32, 41, 42, 43, Durack teaches 
            a flow cell configured to propagate a sample comprising particles in a flow stream, (figures 28, 135, stream of fluid 21; [0005, 0006]); 
            a droplet sorting module for sorting droplets of the flow stream, ([0005, 0012, 0018]; figure 2 is not different from a droplet sorting module), the module comprising: 
            a plurality of droplet sort decision units, ([0012], lines 29-32.  Multiple flow cytometry units are not different from a plurality of droplet sort decision units), each droplet sort decision unit comprising: 
            event match logic, ([0863], [0889], lines 30-35, [0984]. Signals comprising particle of droplets from photodetector 4213 are provided to the processor 131 to determine the contents of the droplets 33 in each of the sorted droplet streams, is not different from an event match logic which is configured to generate a data signal that a droplet comprises a particle as disclosed in the Applicants’ specification); and 
           sort decision logic, ([0856], [0889], lines 17-35, [0984].  Sorting system 119, and logic to determine relative position and velocity of particles in the droplets is not different from the sort decision logic configured to receive a data signal corresponding to the position of one or more particles in the droplet as disclosed in the Applicants’ specification); and 
           a processor and a memory operably coupled to the processor wherein the memory comprises instructions stored thereon, (figure 39; [0057, 0469-0532, 0797, 0830, 0855, 0856, 0857, 0859, 0863, 0864, 0867, 0868, 0876, 0882, 0895, 0896, 0901, 0911, 0916]), which when executed by the processor, cause the processor to determine an optimal droplet sort decision unit from the plurality of sort decision units for sorting each droplet of the flow stream ([0012, 0018, 0019, 0895, 0901, 0911, 0916]);  
           one or more sample containers configured to collect sorted droplets from the flow stream, (the following figure 2, containers A, B).
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow] 
    PNG
    media_image1.png
    691
    531
    media_image1.png
    Greyscale


              Regarding Claims 33, Durack teaches a droplet formation module configured to generate droplets from the flow stream, (system of figure 2 with nozzles 127, 103, is not different from a droplet formation module).
              Regarding Claims 34, Durack teaches the droplet formation module comprises drop assembly logic configured to determine the presence of a particle in a droplet, ([0889], lines 28-35.  It is inherent that to determine which particles are members of a particular droplets 33 is not different that to determine the presence of a particle in that droplet).

              Regarding Claims 35, Durack teaches the drop assembly logic is configured to determine the position of the particle in the droplet, ([0112, 0859, 0889], figure 2, droplets 33). 
             Regarding to claims 36-37, Durack teaches the particle is a target cell and non-target cell, (Abstract. Any particle could be considered as a target cell or a non-target cell.  Please see 112(b) above). 

             Regarding to claims 38, 39, Durack teaches light source, (figure 28, laser or arc lamp 435).

  Regarding to claim 40, Durack teaches a sensor configured to detect light signals from the irradiated flow stream, (figure 28, photodetector 117).

              Regarding to claims 44, 45, Durack teaches the sort decision logic is configured to receive a data signal corresponding to the position of one or more particles in a plurality of sequential droplets, the position of one or more particles in three sequential droplets, ([0889], lines 17-35; Figure 2, one or more particles in a plurality of sequential droplets 33, one or more particles in three sequential droplets 125).

              Regarding to claim 53, Durack teaches the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to determine that a sort decision unit is not optimal for sorting the droplet when the sort decision unit was used for sorting a preceding droplet, ([0863, 0868, 0876, 0895, 0984].  It is inherent that any processor/computer has its own memory comprising instructions executed by the processor). 

Allowable Subject Matter
15.	Claims 1-31, have been cancelled.
16.          Claims 46-52, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 112, 101 rejections were overcome.  
17.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 46. 
18.          As claim 46, the prior art of record taken alone or in combination, fails to disclose or render obvious a cell sorter comprising a droplet sorting module for sorting droplets of the flow stream, the module comprising: a plurality of droplet sort decision units, each droplet sort decision unit comprising: event match logic; and sort decision logic; and to determine an optimal droplet sort decision unit from the plurality of sort decision units for sorting each droplet of the flow stream; one or more sample containers configured to collect sorted droplets from the flow stream; wherein the sort decision logic comprises: a target mask that identifies positions of target cells that are relevant to sorting the droplet; and a non-target mask that identifies positions of non-target particles that are relevant to sorting the droplet; in combination with the rest of the limitations of claims 32 and 46.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 7, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877